UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3757 Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. - Dreyfus California AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/09 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 35 Notes to Financial Statements 44 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund, covering the six-month period from June 1, 2009, through November 30, 2009. Evidence has continued to accumulate that the global recession is over and sustained economic recoveries have begun in the United States and worldwide. Central bank liquidity actions, accommodative monetary policies and economic stimulus programs in many different countries succeeded in calming the financial crisis, ending the recession and sparking the beginning of a global expansion.As 2009 draws to a close, economic policy remains stimulative in nearly every country in the world, and we expect these simultaneous stimuli to support a sustained but moderate global expansion in 2010. The American Recovery and Reinvestment Act of 2009 has had a noticeable impact on the municipal bond market, helping to provide credit stability and aiding supply-and-demand dynamics. In addition, risk premiums have subsided and yield differences have steepened along the bond markets maturity range.While lower-quality securities had led the broader financial markets advance as investors sought bargains in the wake of economic and market turbulence, higher-quality municipal bonds have exhibited improved fundamentals along with solid performance gains year-to-date. Is now a good time to consider allocating within municipal bonds? Talk to your financial advisor, who can help you make that determination and prepare for the challenges and opportunities that lie ahead. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2009, through November 30, 2009, as provided by James Welch and Jeffrey Burger, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2009, Dreyfus California AMT-Free Municipal Bond Funds Class A, B, C, I and Z shares achieved total returns of 4.30%, 4.00%, 3.82%, 4.44% and 4.41%, respectively. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 4.75% for the same period. 2 Municipal bonds rallied over the reporting period as the U.S. economy and credit markets stabilized. The funds returns were lower than its benchmark, due in part to the funds focus on AMT-free, California state-specific securities which generally lagged the national composition of the funds Index during the reporting period. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes.The fund also seeks to provide income exempt from the federal Alternative Minimum Tax (AMT).The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years, but the funds average portfolio maturity is not restricted. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments.We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices.A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Municipal Bonds Rebounded with U.S. Economy In the wake of severe market declines stemming from a global financial crisis and recession, the municipal bond market rebounded over the reporting period.The rally was fueled by changing investor sentiment as government and monetary authorities aggressive remedial measuresincluding historically low interest rates, injections of liquidity into the banking system, the rescues of major corporations and a massive economic stimulus programseemed to gain traction. Additional evidence of economic stabilization later appeared, supporting the rally through the reporting periods end. Although most municipal bonds participated in the rebound, gains were particularly strong among lower-quality issues. Fundamental Factors Continued to Pose Challenges During the Reporting Period Despite evidence of an economic recovery, most states and municipalities have continued to face fiscal challenges stemming from lower-than-projected tax receipts and intensifying demands for services. These pressures were particularly intense in California, where a high unemployment rate and struggling housing market have boosted borrowing needs. Consequently, we maintained a focus on high-quality securities that we believed were likely to hold up relatively well. We generally emphasized bonds backed by pledged tax appropriations or 4 dedicated revenue streams from universities, hospitals and public facilities providing essential services, and we shied away from issuers we regarded as heavily dependent on state aid. Supply-and-Demand Factors Appear Favorable With short-term interest rates expected to remain low for some time, we believe that credit conditions may be the dominant influence on market sentiment over the foreseeable future. Therefore, we have maintained the funds generally conservative investment posture, and we have maintained the funds average duration in a range that was roughly in line with industry averages. With that said, we are cautiously optimistic regarding the prospects for municipal bonds. Despite the lingering impacts of the recession, technical factors remain favorable. The supply of newly issued municipal bonds has fallen significantly so far in 2009 compared to one year ago as the Build America Bonds program, part of the economic stimulus package, has diverted a substantial portion of new issuance to the taxable bond market. At the same time, demand for municipal bonds has intensified from investors concerned about higher income taxes. We expect this favorable supply-and-demand dynamic to persist for the foreseeable future. December 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class I and Class Z are not subject to any initial or deferred sales charges. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund from June 1, 2009 to November 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $4.71 $7.67 $8.69 $3.28 $3.64 Ending value (after expenses) $1,043.00 $1,040.00 $1,038.20 $1,044.40 $1,044.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2009 Class A Class B Class C Class I Class Z Expenses paid per $1,000  $4.66 $7.59 $8.59 $3.24 $3.60 Ending value (after expenses) $1,020.46 $1,017.55 $1,016.55 $1,021.86 $1,021.51  Expenses are equal to the funds annualized expense ratio of .92% for Class A, 1.50% for Class B, 1.70% for Class C, .64% for Class I and .71% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.9% Rate (%) Date Amount ($) Value ($) California90.3% ABAG Finance Authority for Nonprofit Corporations, COP (Episcopal Homes Foundation) 5.25 7/1/10 3,500,000 3,526,075 ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,524,465 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 4,041,240 Alameda Corridor Transportation Authority, Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 10/1/16 2,000,000 2,022,700 Alameda County, COP (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/13 4,500,000 4,736,475 Alameda County, COP (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/14 5,500,000 5,767,850 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.25 4/1/24 17,580,000 19,443,128 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 15,000,000 15,110,850 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 10,000,000 10,384,400 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,546,607 California, Economic Recovery Bonds 5.00 7/1/20 20,000,000 20,969,400 California, GO (Prerefunded) 5.25 2/1/12 90,000 a 98,995 California, GO (Various Purpose) 5.50 4/1/28 20,000 20,267 California, GO (Various Purpose) 5.75 4/1/31 4,500,000 4,590,765 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California, GO (Various Purpose) 6.50 4/1/33 30,000,000 32,278,200 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,534,009 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 7,500,000 8,089,275 California Department of Water Resources, Power Supply Revenue (Prerefunded) 5.88 5/1/12 10,000,000 a 11,332,900 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/26 7,500,000 8,041,650 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/27 11,600,000 12,360,264 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 225,000 a 247,129 California Department of Water Resources, Water System Revenue (Central Valley Project) (Prerefunded) 5.50 12/1/11 5,000 a 5,492 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 135,000 166,298 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 5.63 7/1/23 210,000 163,149 California Educational Facilities Authority, Revenue (University of Southern California) 4.50 10/1/33 54,500,000 52,655,720 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 9,500,000 9,996,470 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/17 870,000 881,388 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/18 1,000,000 1,013,700 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 5.63 7/1/32 5,875,000 5,932,046 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 5.00 11/15/19 2,000,000 2,032,900 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) (Prerefunded) 6.25 12/1/09 9,460,000 a 9,556,208 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 6,000,000 6,246,240 California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,561,597 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; National Public Finance Guarantee Corp.) 5.35 8/15/28 2,290,000 2,299,435 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 16,055,075 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 21,984,534 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 1,000,000 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,515,000 2,671,534 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 6,307,403 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 59,330,000 67,218,517 California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/17 13,000,000 14,379,950 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 5.00 11/1/19 1,680,000 1,697,590 California Public Works Board, LR (Various University of California Projects) 5.50 6/1/14 5,000,000 5,440,400 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 3,500,000 a 3,980,235 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 2,500,000 a 2,843,025 California State University Fresno Association Inc., Auxiliary Organization Event Center Revenue (Prerefunded) 6.00 7/1/12 5,250,000 a 5,970,352 California State University Trustees, Systemwide Revenue 5.00 11/1/27 2,510,000 2,546,069 California State University Trustees, Systemwide Revenue 5.00 11/1/28 5,000,000 5,040,150 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California State University Trustees, Systemwide Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/26 10,485,000 10,650,873 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 2,780,000 a 2,900,624 California Statewide Communities Development Authority, COP (Catholic Healthcare West) (Prerefunded) 6.50 7/1/10 1,220,000 a 1,272,936 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 17,664,000 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,380,000 6,655,801 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 10,260,200 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 7,664,865 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/35 10,770,000 9,124,882 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 7,401,960 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 13,481,910 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,315,439 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 14,110,600 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,514,338 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,839,386 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/33 16,710,000 16,980,368 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/36 14,355,000 14,525,681 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5.75 5/15/32 4,500,000 4,367,475 Capistrano Unified School District (Ladera) Community Facilities District Number 98-2, Special Tax Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/19 3,545,000 3,595,481 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/24 2,075,000 2,143,682 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/13 1,000,000 1,085,940 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 6.00 2/1/10 1,000,000 a 1,019,760 Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) (Prerefunded) 5.75 2/1/11 18,500,000 a 19,851,795 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 1,569,600 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 b 2,147,600 Chino Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/30 10,000,000 10,126,300 Coast Community College District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/29 15,565,000 b 13,219,666 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 13,323,349 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/28 245,000 245,056 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 12,440,000 12,214,712 Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/17 10,000,000 10,069,400 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 5.50 9/1/32 13,800,000 13,518,066 Foothill-De Anza Community College District, GO (Insured; AMBAC) 5.00 8/1/22 10,350,000 11,141,257 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 1,745,000 1,609,867 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 1/15/12 4,550,000 4,576,026 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 1/15/19 2,000,000 1,959,380 Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 6.20 9/1/32 2,500,000 2,394,075 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Assured Guaranty Municipal Corp.) 0/4.55 6/1/22 1,725,000 c 1,561,453 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 13,500,000 11,653,335 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 7,469,500 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 10,725,000 7,752,888 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 14,770,000 a 17,429,634 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/21 4,375,000 b 2,531,112 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/22 4,605,000 b 2,517,692 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/23 4,850,000 b 2,444,012 Grossmont Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/26 3,265,000 b 1,254,772 Kaweah Delta Health Care District, Revenue (Prerefunded) 6.00 8/1/12 9,000,000 a 10,384,920 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 5.65 9/1/13 1,125,000 a 1,327,556 Los Angeles, Wastewater System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/32 6,050,000 6,121,632 Los Angeles, Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 4.75 6/1/35 8,000,000 7,747,120 Los Angeles County Metropolitan Transportation Authority, Sales Tax Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/10 1,450,000 a 1,504,839 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/29 16,090,000 d 16,622,579 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/30 4,250,000 4,341,375 Los Angeles Harbor Department, Revenue 5.25 8/1/25 26,055,000 28,622,199 Los Angeles Unified School District, GO (Insured; FGIC) 5.00 7/1/21 5,080,000 5,318,303 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/15 3,000,000 3,515,550 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/17 8,385,000 9,885,915 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 0.00 9/1/15 2,825,000 b 2,448,766 Modesto Irrigation District, COP (Capital Improvements) (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,370,000 1,475,106 Murrieta Valley Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/21 4,950,000 b 2,616,174 Natomas Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.95 9/1/21 2,500,000 2,845,775 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.00 1/1/16 670,000 a 860,387 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) (Prerefunded) 7.50 7/1/21 375,000 a 511,852 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; National Public Finance Guarantee Corp.) 6.30 7/1/18 26,400,000 30,393,528 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Oakland Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 17,275,000 17,329,071 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 2,971,053 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 5,287,800 Orange County Public Financing Authority, LR (Juvenile Justice Center Facility) (Insured; AMBAC) 5.38 6/1/19 2,000,000 2,109,480 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 1,035,880 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,884,110 Rancho California Water District Financing Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/28 8,965,000 9,309,346 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/25 7,485,000 7,514,715 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) (Prerefunded) 5.63 7/1/14 10,430,000 a 12,408,780 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,311,605 Sacramento County, Airport System Senior Revenue 5.00 7/1/24 5,090,000 5,269,423 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County, Airport System Senior Revenue 5.13 7/1/25 5,890,000 6,119,769 Sacramento County Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax Bonds (Laguna Creek Ranch) 5.40 12/1/09 1,220,000 1,220,073 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/25 10,845,000 11,000,734 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 9/1/13 6,930,000 7,626,812 San Bernardino County, COP (Capital Facilities Project) 6.88 8/1/24 5,000,000 6,664,750 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/24 2,265,000 2,026,699 San Diego County, COP (Burnham Institute for Medical Research) 5.00 9/1/34 9,880,000 7,933,344 San Diego Public Facilities Financing Authority, Senior Sewer Revenue 5.25 5/15/34 8,045,000 8,231,483 San Diego Public Facilities Financing Authority, Water Revenue 5.13 8/1/29 6,470,000 6,856,712 San Diego Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/16 1,465,000 1,648,565 San Francisco City and County COP (San Bruno Jail Number 3) (Insured; AMBAC) 5.25 10/1/21 2,985,000 3,023,596 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/21 1,000,000 1,043,090 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5.25 5/1/26 4,000,000 4,165,480 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/27 11,000,000 11,625,240 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/24 13,185,000 13,911,625 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 266,551 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 241,080 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/15/32 48,295,000 b 8,478,670 San Mateo Redevelopment Agency, Merged Area Tax Allocation Revenue (Prerefunded) 5.10 8/1/11 1,835,000 a 1,974,533 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Santa Clara Unified School District, GO 5.50 7/1/16 1,870,000 1,941,640 Santa Rosa, Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/24 5,110,000 5,507,967 Sequoia Union High School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,695,000 2,835,248 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District, GO Bond) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/27 6,500,000 6,925,360 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 15,685,200 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 2,030,000 1,796,855 Torrance Redevelopment Agency, Tax Allocation Revenue 5.63 9/1/28 500,000 419,820 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.63 1/1/29 8,000,000 8,535,680 University of California, Revenue (Limited Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/22 14,655,000 15,621,937 University of California Regents, General Revenue 5.25 5/15/28 10,000,000 10,955,500 University of California Regents, General Revenue 5.75 5/15/31 8,000,000 8,956,240 University of California Regents, Medical Center Pooled Revenue 5.25 5/15/19 10,000,000 11,146,100 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/17 6,000,000 6,825,720 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 6.00 9/1/22 11,325,000 12,334,284 West Kern Community College District, GO (Insured; XLCA) 0.00 11/1/20 1,000,000 b 551,730 Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) (Prerefunded) 5.75 6/1/12 10,090,000 a 11,450,637 Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 5.00 10/1/38 3,000,000 3,011,370 U.S. Related8.6% Government of Guam, LOR (Section 30) 5.63 12/1/29 2,850,000 2,892,465 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 2,000,000 1,988,980 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/28 6,040,000 5,875,833 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 10,000,000 10,049,700 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 6.25 7/1/16 3,000,000 3,474,750 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,750,000 5,080,790 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds (Prerefunded) 5.50 10/1/10 5,000,000 a 5,270,100 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 10,152,468 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Prerefunded) 5.50 10/1/10 34,000,000 a 35,836,680 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,587,240 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 4,500,000 4,757,220 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 7,500,000 7,704,075 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 9,518,700 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,888,609 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 5.63 10/1/10 345,000 354,377 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 5,000,000 4,972,600 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,007,360 Total Long-Term Municipal Investments (cost $1,296,553,468) 22 Short-Term Municipal Coupon Maturity Principal Investment.3% Rate (%) Date Amount ($) Value ($) California; Irvine Ranch Water District, GO Notes (Improvement District Numbers 105, 112, 113, 121, 130, 140, 161, 182, 184, 186, 188, 212, 213, 221, 230, 240, 250, 261, 282, 284, 286 and 288) (LOC; Bank of America) (cost $3,400,000) 0.20 12/1/09 3,400,000 e Total Investments (cost $1,299,953,468) 99.2% Cash and Receivables (Net) .8% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Purchased on a delayed delivery basis. e Variable rate demand noterate shown is the interest rate in effect at November 30, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 24 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 28.5 AA Aa AA 26.0 A A A 29.6 BBB Baa BBB 11.7 BB Ba BB .6 F1 MIG1/P1 SP1/A1 .2 Not Rated f Not Rated f Not Rated f 3.4  Based on total investments. f Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES November 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,299,953,468 1,326,815,749 Cash 662,696 Interest receivable 20,998,137 Receivable for investment securities sold 5,314,361 Receivable for shares of Common Stock subscribed 727,534 Prepaid expenses 37,673 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 764,954 Payable for investment securities purchased 16,389,435 Payable for shares of Common Stock redeemed 452,242 Accrued expenses 103,767 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,333,223,853 Accumulated undistributed investment incomenet 138,636 Accumulated net realized gain (loss) on investments (23,379,018) Accumulated net unrealized appreciation (depreciation) on investments 26,862,281 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class Z Net Assets ($) 118,581,006 1,191,360 8,311,643 6,190,512 1,202,571,231 Shares Outstanding 8,315,910 83,555 583,089 434,397 84,346,748 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Six Months Ended November 30, 2009 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 3,988,149 Shareholder servicing costsNote 3(c) 641,667 Directors fees and expensesNote 3(d) 50,102 Custodian feesNote 3(c) 50,063 Registration fees 41,050 Professional fees 40,942 Distribution feesNote 3(b) 31,838 Prospectus and shareholders reports 10,633 Loan commitment feesNote 2 1,963 Interest expenseNote 2 35 Miscellaneous 25,659 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (16,948) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (14,916,060) Net unrealized appreciation (depreciation) on investments 43,892,258 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2009 Year Ended (Unaudited) May 31, 2009 a Operations ($): Investment incomenet 28,150,933 58,391,935 Net realized gain (loss) on investments (14,916,060) 2,782,328 Net unrealized appreciation (depreciation) on investments 43,892,258 (51,838,668) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,365,623) (4,678,138) Class B Shares (21,533) (67,556) Class C Shares (123,372) (210,117) Class I Shares (57,120) (7,953) Class Z Shares (25,444,649) (53,251,339) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 14,411,073 35,053,151 Class B Shares 25,697 106,129 Class C Shares 1,401,119 4,381,967 Class I Shares 6,935,939 1,977,841 Class Z Shares 28,693,027 70,232,465 Dividends reinvested: Class A Shares 1,726,971 3,208,842 Class B Shares 16,073 51,421 Class C Shares 80,587 127,855 Class I Shares 8,458 551 Class Z Shares 17,950,517 37,386,398 Cost of shares redeemed: Class A Shares (17,921,999) (27,913,770) Class B Shares (333,283) (1,696,527) Class C Shares (602,573) (2,812,813) Class I Shares (2,710,840) (49,854) Class Z Shares (70,123,036) (177,066,005) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,328,173,188 1,434,065,045 End of Period Undistributed investment incomenet 138,636  28 Six Months Ended November 30, 2009 Year Ended (Unaudited) May 31, 2009 a Capital Share Transactions: Class A b Shares sold 1,025,176 2,532,749 Shares issued for dividends reinvested 122,278 234,829 Shares redeemed (1,268,694) (2,073,400) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 1,837 7,708 Shares issued for dividends reinvested 1,140 3,749 Shares redeemed (24,125) (121,790) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 98,931 320,366 Shares issued for dividends reinvested 5,702 9,348 Shares redeemed (42,948) (208,703) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 489,313 143,899 Shares issued for dividends reinvested 595 40 Shares redeemed (195,808) (3,642) Net Increase (Decrease) in Shares Outstanding Class Z Shares sold 2,036,185 5,082,834 Shares issued for dividends reinvested 1,271,079 2,734,794 Shares redeemed (4,991,162) (13,027,962) Net Increase (Decrease) in Shares Outstanding a The fund commenced offering Class I shares on December 15, 2008. b During the period ended November 30, 2008, 10,695 Class B shares representing $146,690 were automatically converted to 10,695 Class A shares and during the period ended May 31, 2009, 7,057 Class B shares representing $100,227 were automatically converted to 7,057 Class A shares. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2009 Year Ended May 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 13.95 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .28 .57 .57 .57 .58 .34 Net realized and unrealized gain (loss) on investments .31 (.45) (.32) .11 (.37) .12 Total from Investment Operations .59 .12 .25 .68 .21 .46 Distributions: Dividends from investment incomenet (.28) (.57) (.57) (.57) (.58) (.34) Dividends from net realized gain on investments    (.01) (.01) (.09) Total Distributions (.28) (.57) (.57) (.58) (.59) (.43) Net asset value, end of period 14.26 13.95 14.40 14.72 14.62 15.00 Total Return (%) c 4.30 d 1.00 1.78 4.75 1.44 3.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .93 e .96 1.02 1.06 1.04 1.03 e Ratio of net expenses to average net assets .92 e .95 1.02 f 1.05 1.01 1.02 e Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .10 .13 .10 .06 e Ratio of net investment income to average net assets 4.04 e 4.18 3.96 3.87 3.90 3.77 e Portfolio Turnover Rate 13.93 d 16.57 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 118,581 117,685 111,504 95,698 81,579 87,976 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 Six Months Ended November 30, 2009 Year Ended May 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 13.95 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .24 .48 .49 .49 .50 .30 Net realized and unrealized gain (loss) on investments .31 (.43) (.32) .12 (.37) .12 Total from Investment Operations .55 .05 .17 .61 .13 .42 Distributions: Dividends from investment incomenet (.24) (.50) (.49) (.50) (.50) (.30) Dividends from net realized gain on investments    (.01) (.01) (.09) Total Distributions (.24) (.50) (.49) (.51) (.51) (.39) Net asset value, end of period 14.26 13.95 14.40 14.72 14.62 15.00 Total Return (%) c 4.00 d .46 1.22 4.20 .93 2.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 e 1.52 1.58 1.58 1.56 1.54 e Ratio of net expenses to average net assets 1.50 e 1.52 f 1.57 1.58 f 1.51 1.51 e Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .10 .13 .10 .06 e Ratio of net investment income to average net assets 3.47 e 3.62 3.40 3.35 3.39 3.29 e Portfolio Turnover Rate 13.93 d 16.57 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 1,191 1,460 3,097 5,411 6,626 9,534 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2009 Year Ended May 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 13.95 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .23 .46 .46 .46 .46 .27 Net realized and unrealized gain (loss) on investments .30 (.45) (.32) .11 (.37) .12 Total from Investment Operations .53 .01 .14 .57 .09 .39 Distributions: Dividends from investment incomenet (.23) (.46) (.46) (.46) (.46) (.27) Dividends from net realized gain on investments    (.01) (.01) (.09) Total Distributions (.23) (.46) (.46) (.47) (.47) (.36) Net asset value, end of period 14.25 13.95 14.40 14.72 14.62 15.00 Total Return (%) c 3.82 d .22 1.00 3.95 .67 2.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.71 e 1.73 1.79 1.82 1.80 1.77 e Ratio of net expenses to average net assets 1.70 e 1.73 f 1.79 f 1.81 1.87 1.76 e Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .10 .13 .10 .06 e Ratio of net investment income to average net assets 3.24 e 3.39 3.18 3.10 3.13 3.01 e Portfolio Turnover Rate 13.93 d 16.57 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 8,312 7,272 5,767 4,451 3,054 2,867 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 Six Months Ended November 30, 2009 Year Ended Class I Shares (Unaudited) May 31, 2009 a Per Share Data ($): Net asset value, beginning of period 13.94 12.60 Investment Operations: Investment incomenet b .29 .24 Net realized and unrealized gain (loss) on investments .32 1.38 Total from Investment Operations .61 1.62 Distributions: Dividends from investment incomenet (.30) (.28) Net asset value, end of period 14.25 13.94 Total Return (%) c 4.44 12.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d .64 .70 Ratio of net expenses to average net assets d,e .64 .70 Ratio of interest and expense related to floating rate notes issued to average net assets   f Ratio of net investment income to average net assets d 4.29 4.33 Portfolio Turnover Rate 13.93 d 16.57 Net Assets, end of period ($ x 1,000) 6,191 1,956 a From December 15, 2008 (commencement of initial offering) to May 31, 2009. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. f There were no floating rate notes outstanding during the class period of operations. See notes to financial statements. The Fund 33 FINANCIAL HIGHLIGHTS (continued) Six Months Ended November 30, 2009 Year Ended May 31, Class Z Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 13.95 14.40 14.71 14.61 15.00 14.39 Investment Operations: Investment incomenet a .30 .60 .61 .61 .61 .58 Net realized and unrealized gain (loss) on investments .31 (.45) (.31) .11 (.38) .71 Total from Investment Operations .61 .15 .30 .72 .23 1.29 Distributions: Dividends from investment incomenet (.30) (.60) (.61) (.61) (.61) (.59) Dividends from net realized gain on investments    (.01) (.01) (.09) Total Distributions (.30) (.60) (.61) (.62) (.62) (.68) Net asset value, end of period 14.26 13.95 14.40 14.71 14.61 15.00 Total Return (%) 4.41 b 1.22 2.08 4.97 1.57 9.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .71 c .74 .81 .84 .81 .78 Ratio of net expenses to average net assets .71 c,d .74 d .80 .83 .81 .78 Ratio of interest and expense related to floating rate notes issued to average net assets  .02 .10 .13 .10 .06 Ratio of net investment income to average net assets 4.26 c 4.39 4.19 4.09 4.10 3.96 Portfolio Turnover Rate 13.93 b 16.57 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 1,202,571 1,199,800 1,313,697 1,125,008 1,155,038 1,237,623 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 34 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus California AMT-Free Municipal Bond Fund (the fund) is the sole series of Dreyfus Premier California AMT-Free Municipal Bond Fund Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to provide investors with a high level of current income exempt from federal and California state income taxes, as is consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 600 million shares of $.001 par value Common Stock.The fund currently offers five classes of shares: Class A (100 million shares authorized). Class B (100 million shares authorized), Class C (100 million shares authorized), Class I (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Class Z shares generally are offered only to shareholders of the fund who received Class Z shares of the fund in exchange for their shares of certain other Dreyfus Funds as a result of the reorganization of such funds and to existing shareholders of the fund who have continuously maintained a fund account since the date the funds shares were classified as Class Z. Other differences between the classes The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values 36 from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of November 30, 2009 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  1,326,815,749  (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits from the custodian when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of 38 the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, if any, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $8,805,474 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2009. If not applied, $5,001,471 of the carryover expires in fiscal 2011, $187,278 expires in fiscal 2014 and $3,616,725 expires in fiscal 2016. Based on certain provisions in the Code, some of these losses acquired from fund mergers are subject to an annual limitation. The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2009 was as follows: tax exempt income $58,188,156 and ordinary income $26,947.The tax character of current year distributions will be determined at the end of the current fiscal year. The Fund 39 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 2Bank Lines of Credit: The fund participated with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Effective October 14, 2009,the $145 million unsecured credit facility with Citibank,N.A.,was increased to $215 million and effective December 10, 2009, was further increased to $225 million.The fund continues participation in the $300 million unsecured credit facility provided by The Bank of New York Mellon. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended November 30, 2009 was approximately $2,400 with a related weighted average annualized interest rate of 1.49%. NOTE 3Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any fiscal year the aggregate expenses allocable to Class Z, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed 1 1 / 2 % of the value of the average daily net assets of Class Z, the fund may deduct from the fees paid to the Manager, or the Manager will bear such excess expense. During the period ended November 30, 2009, there was no expense reimbursement pursuant to the Agreement. During the period ended November 30, 2009, the Distributor retained $11,421 from commissions earned on sales of the funds Class A shares 40 and $21,588 and $131 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .50% of the value of the average daily net assets of Class B shares and .75% of the value of the average daily net assets of Class C shares. During the period ended November 30, 2009, Class B and Class C shares were charged $3,121 and $28,717, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of their shares, for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended November 30, 2009, Class A, Class B and Class C shares were charged $147,110, $1,560 and $9,573, respectively, pursuant to the Shareholder Services Plan. Under the Shareholder Services Plan, Class Z shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of Class Z shares average daily net assets for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class Z shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2009, Class Z shares were charged $184,310 pursuant to the Shareholder Services Plan. The Fund 41 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2009, the fund was charged $148,991 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2009, the fund was charged $16,948 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2009, the fund was charged $50,063 pursuant to the custody agreement. During the period ended November 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $657,016, Rule 12b-1 distribution plan fees $5,564, shareholder services plan fees $17,881, custodian fees $23,225, chief compliance officer fees $4,454 and transfer agency per account fees $56,814. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 42 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2009, amounted to $182,769,323 and $184,204,770, respectively. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009. These disclosures did not impact the notes to the financial statements. At November 30, 2009 accumulated net unrealized appreciation on investments was $26,862,281, consisting of $53,825,931 gross unrealized appreciation and $26,963,650 gross unrealized depreciation. At November 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments other than the increase in the Citibank, N.A. Facility to $225 million as noted in Note 2. The Fund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 9-10, 2009, the Board considered the re-approval for an annual period of the funds Management Agreement,pursuant to which the Manager provides the fund with investment advisory and administrative services.The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of the Manager. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of the Manager regarding services provided to the fund and other funds in the Dreyfus complex, and representatives of the Manager confirmed that there had been no material changes in the information. The Board also discussed the nature, extent, and quality of the services provided to the fund pursuant to the funds Management Agreement. The Managers representatives reviewed the funds distribution of accounts and the relationships the Manager has with various intermediaries and the different needs of each.The Managers representatives noted the diversity of distribution of the fund as well as among the funds in the Dreyfus fund complex, and the Managers corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each of the funds distribution channels. The Board also reviewed the number of shareholder accounts in the fund, as well as the funds asset size. The Board members also considered the Managers research and portfolio management capabilities and that the Manager also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements. The Board members also considered the Managers extensive administrative, accounting, and compliance infrastructure. Comparative Analysis of the Funds Management Fee and Expense Ratio and Performance. The Board members reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing the 44 funds management fee and expense ratio with a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe) that were selected by Lipper. Included in these reports were comparisons of contractual and actual management fee rates and total operating expenses. The Board members also reviewed the reports prepared by Lipper that presented the funds performance for various periods ended September 30, 2009, as well as comparisons of total return performance for various periods ended September 30, 2009 and yield performance for one-year periods ended September 30th for the fund to the same group of funds as the Expense Group (the Performance Group) and to a group of funds that was broader than the Expense Universe (the Performance Universe) that also were selected by Lipper. The Manager previously had furnished the Board with a description of the methodology Lipper used to select the funds Expense Group and Expense Universe, and Performance Group and Performance Universe. The Manager also provided a comparison of the funds total return to the funds Lipper category average return for each of the past 10 calendar years. The Board reviewed the results of the Expense Group and Expense Universe comparisons that were prepared based on financial statements currently available to Lipper as of September 30, 2009. The Board reviewed the range of management fees and expense ratios (for the Funds Class A shares) of the funds in the Expense Group and Expense Universe, and noted that the funds contractual management fee was higher than the Expense Group median and the funds actual management fee was higher than the Expense Group median and Expense Universe medians.The Board also noted that the funds total expense ratio was higher than the Expense Group and Expense Universe medians. With respect to the funds performance, because the funds Class A shares have only four years of performance history (through September 30, 2009), the Board also reviewed performance results for The Fund 45 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) the funds Class Z shares, which is the funds oldest share class. The Board noted that Class Z shares of the fund achieved first or second quartile (the first quartile being the highest performance ranking group) total return rankings in the Performance Group and Performance Universe for each reported time period up to 10 years. The Board noted that Class A shares performance was somewhat lower than the Class Z performance, and that Class A shares achieved second or third quartile total return rankings in the Performance Group and Performance Universe for each reported time period up to 10 years. The Board further noted that total return for the funds Class Z shares was higher than the funds Lipper category average return for 9 of the past 10 calendar years. On a yield performance basis, the Board noted that the funds 1-year yield performance for Class Z shares for the past 10 annual periods was lower than the Performance Group median for 9 of the 10 reported annual periods, and variously higher and lower than the Performance Universe median, for each reported annual period. They also noted that the 1-year yield performance for Class A shares for the past four annual periods was lower than the Performance Group and Performance Universe medians.The Board noted the portfolio managers experience in managing municipal bond funds and the managers historically successful, conservative investment approach to investing in California municipal obligations that has generated strong total return performance for investors. Representatives of the Manager noted that there were no similarly managed mutual funds, institutional separate accounts, or wrap fee accounts managed by the Manager or its affiliates with similar investment objectives, policies, and strategies as the fund and, as to mutual funds only, reported in the same Lipper category as the fund. Analysis of Profitability and Economies of Scale. The Managers representatives reviewed the dollar amount of expenses allocated and profit received by the Manager and the method used to determine such expenses and profit. The Board considered information, previ- 46 ously provided and discussed, prepared by an independent consulting firm regarding the Managers approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus mutual fund complex. The Board members also considered that the methodology had also been reviewed by an independent registered public accounting firm which, like the consultant, found the methodology to be reasonable. The consulting firm also analyzed where any economies of scale might emerge in connection with the management of the fund.The Board members evaluated the profitability analysis in light of the relevant circumstances for the fund, including the change in the funds asset size from the prior year, and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. The Board members also considered potential benefits to the Manager from acting as investment adviser to the fund and noted that there were no soft dollar arrangements in effect with respect to trading the funds portfolio. It was noted that the Board members should consider the Managers profitability with respect to the fund as part of their evaluation of whether the fees under the Management Agreement bear a reasonable relationship to the mix of services provided by the Manager, including the nature, extent, and quality of such services and that a discussion of economies of scale is predicated on increasing assets and that, if a funds assets had been decreasing, the possibility that the Manager may have realized any economies of scale would be less. It was noted that the profitability percentage for managing the fund was within the range determined by appropriate court cases to be reasonable given the services rendered and that the profitability percentage for managing the fund was reasonable given the generally superior service levels provided. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to continuation of the funds Management The Fund 47 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) Agreement. Based on the discussions and considerations as described above, the Board reached the following conclusions and determinations. The Board concluded that the nature, extent, and quality of the ser- vices provided by the Manager are adequate and appropriate. The Board was satisfied with the funds performance, noting the portfolio managers conservative approach and successful track record in generating competitive total returns under Californias dif- ficult economic conditions. The Board concluded that the fee paid to the Manager by the fund was reasonable in light of the services provided, comparative perfor- mance and expense and management fee information, costs of the services provided, and profits to be realized and benefits derived or to be derived by the Manager from its relationship with the fund. The Board determined that the economies of scale which may accrue to the Manager and its affiliates in connection with the man- agement of the fund had been adequately considered by the Manager in connection with the management fee rate charged to the fund, and that, to the extent in the future it were to be deter- mined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with the information received on a routine and regular basis throughout the year, and, without any one factor being dispositive, the Board determined that re-approval of the funds Management Agreement was in the best interests of the fund and its shareholders. 48 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. - Dreyfus California AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 19, 2010 By: /s/ James Windels James Windels, Treasurer Date: January 19, 2010 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
